Citation Nr: 1023373	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-26 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from May 1957 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2010 the Veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO.  A transcript of 
that hearing is associated with the claims file. 


REMAND

The Veteran's most recent VA hearing evaluation was performed 
in February 2008.  During his testimony before the Board in 
March 2010, the Veteran asserted his hearing has become 
significantly worse since that examination.  
 
The Board further notes the U.S. Court of Appeals for 
Veterans Claims has held that "in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report."  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  This was not done by the examiner who 
performed the February 2008 examination.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The Veteran should be afforded an 
audiological evaluation by an examiner 
with sufficient expertise to determine the 
current severity of his service-connected 
bilateral hearing loss disability.

The claims folder must be made available 
to and reviewed by the examiner, and any 
indicated audiological studies should be 
performed.  

In addition to dictating objective test 
results, the examiner's report should 
fully describe the effects of the 
Veteran's hearing loss disability on his 
occupational functioning and daily 
activities.   See Revised Disability 
Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 
24, 2007).

The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the RO or the 
AMC should furnish to the Veteran and his 
representative a supplemental statement of 
the case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further appellate 
action.
  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


